F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         MAY 23 2002
                                TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                                Clerk

 UNITED STATES OF AMERICA,

              Plaintiff - Appellee,
                                                       No. 01-2325
 v.                                              (D.C. No. CR-01-403-BB)
                                                     (D. New Mexico)
 JORGE ALFREDO GOMEZ-
 MARTINEZ,

              Defendant - Appellant.


                           ORDER AND JUDGMENT *


Before TACHA, Chief Circuit Judge, EBEL, and LUCERO, Circuit Judges.


      Defendant-Appellant Jorge Alfredo Gomez-Martinez entered a blind guilty

plea to one count of illegally reentering the United States after having been

convicted of an aggravated felony and deported, 8 U.S.C. § 1326(a)(1)–(2),

(b)(2), and was sentenced to forty-six months’ imprisonment, twenty-four months’

supervised release, and a $100 special assessment.



      *
         The case is unanimously ordered submitted without oral argument
pursuant to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. The Court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
      On appeal, the federal public defender appointed to represent defendant

filed an Anders brief and a motion to withdraw as counsel. See Anders v.

California, 386 U.S. 738, 744 (1967) (permitting counsel who considers an appeal

to be wholly frivolous to advise the court of that fact, request permission to

withdraw from the case, and submit a brief referring to portions of the record that

arguably support the appeal). Pursuant to Anders, a copy of counsel’s brief was

mailed to defendant, and he was allowed three months to raise any points he

chose. Defendant did not do so. We note that defendant is twenty-six years old,

first came to the United States at age eleven, completed the ninth grade at an El

Paso, Texas school, and reportedly obtained a GED while previously incarcerated.

      Based on “a full examination of all the proceedings,” id., we determine that

this appeal is without merit. The record affirmatively shows that defendant’s

guilty plea was knowing and voluntary. See Parke v. Raley, 506 U.S. 20, 28

(1992). At the plea hearing, defendant indicated to the district court, through an

interpreter, that he understood he was under oath, that he had received a copy of

the pending indictment, that he had fully discussed the charges with his attorney,

that he did not have any problems at all with counsel’s advice, and that he had no

unanswered questions about “what this whole proceeding is about” (2 R. at 4).

Moreover, defendant was fully advised of his rights should he choose to proceed

to trial and of the consequences of his plea—i.e., that he could be sentenced to


                                         -2-
twenty years’ imprisonment, a $250,000 fine, and three years’ supervised release.

He was told that his ultimate punishment could exceed any estimate his attorney

may have given him.

      We have also carefully reviewed the district court’s sentencing calculations

and find no legal or factual error.

      For these reasons, we AFFIRM. The motion to withdraw is GRANTED.

      The mandate shall issue forthwith.



                                              ENTERED FOR THE COURT


                                              Carlos F. Lucero
                                              Circuit Judge




                                        -3-